Citation Nr: 0714826	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected low back disability with degenerative disc 
disease at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to April 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by which the RO denied 
entitlement to an increased rating for the veteran's service-
connected low back disability.

In April 2006, the veteran testified at a hearing before the 
undersigned that was held at the RO.

In August 2006, the Board remanded this case to the RO for 
additional evidentiary development and further procedural 
action.


FINDING OF FACT

The veteran's service-connected low back disability with 
degenerative disc disease at L5-S1 is manifested by no more 
than nightly and morning pain that is alleviated by 
analgesics and movement and that only mildly limits the 
veteran's functional ability.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected low 
back disability with degenerative disc disease at L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5293 (between 
September 23, 2002 and September 25, 2003), Diagnostic Code 
5243 (2006), Diagnostic Codes 5235 to 5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 
Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in December 2002, March 2006, and September 
2006 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also advised the 
veteran to identify any additional information that he felt 
would support his claim and to submit any relevant 
information in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  Finally, via the 
letters, he was apprised of effective dates as mandated by 
the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service VA medical records.  The Veteran has 
identified no other medical evidence that would be relevant 
to his claim.  VCAA also mandates that VA provide medical 
examinations in certain situations.  The veteran was afforded 
two VA orthopedic examinations in connection with his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's service-connected low back disability with 
degenerative disc disease at L5-S1 has been rated 10 percent 
disabling under Diagnostic Code 5293.  38 C.F.R. § 4.71a.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  The criteria specific to 
intervertebral disc syndrome were amended effective September 
23, 2002 and effective September 26, 2003.  The Board will 
therefore evaluate the veteran's service- connected back 
disability under the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2006); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. 
App. 111, 117 (1997).

The veteran filed his claim for increase on September 27, 
2002.  Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
10 at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 (vertebral fracture 
or dislocation) to Diagnostic Code 5242 (degenerative 
arthritis of the spine) or Diagnostic Code 5243 
(intervetebral disc syndrome if not alternatively rated under 
the criteria specific to intervertebral disc syndrome) 
(2006).

Intervertebral disc syndrome may be alternatively rated.  The 
current schedule for evaluating intervertebral disc syndrome 
provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

On February 2003 VA joints examination, the veteran 
complained of low back pain that disturbed his sleep as well 
as morning stiffness and difficulty bending.  The pain 
dissipated throughout the day.  He denied radicular symptoms.  
During flare-ups, low back pain was an eight or nine on a 
scale of one to ten.  Precipitating factors included lifting 
more than 50 pounds, shifting, and prolonged sitting, 
standing, or walking.  Stretching eased symptoms.  Regarding 
incapacitating episodes, the veteran reported three or four 
episodes in the previous year requiring one or two days of 
bed rest.  The examiner noted normal curvature of the lumbar 
spine with symmetrical muscles bilaterally.  Range of motion 
of the thoracolumbar spine was as follows: flexion was from 
zero to 100 degrees and extension was from zero to 25 
degrees.  There was audible popping of the lumbar spine with 
these movements.  Side bending was from zero to 22 degrees to 
the right and from zero to 28 degrees on the left.  The 
veteran could walk without difficulty.  An X-ray study of the 
lumbar spine revealed a normal lumbar spine.  The examiner 
diagnosed degenerative disc disease of the lumbar spine, 
residual chronic pain, stiffness, and failed oral medication 
and indicated that the veteran was scheduled for an epidural 
injection later that month.

In June 2003, the veteran presented with low back pain that 
was consistent with sacroiliac joint dysfunction.  The 
veteran reported temporary pain relief with sacroiliac joint 
injections.

In September 2005, the veteran complained of low back pain 
radiating into the left lower extremity.  Upon testing, there 
was no electrodiagnostic evidence of neuropathy, plexopathy, 
or radiculopathy.  An abnormal, painless bone growth in the 
medial femur area was observed.  

In November 2006, the veteran underwent a VA spine 
examination.  In the examination report, the examiner listed 
the veteran's places of employment and suggested that the 
veteran was continuously employed since service.  The veteran 
reported continued low back pain with radiation into the 
buttocks and thighs.  Radiation occurred twice a week, and 
the pain usually lasted 15 minutes.  He also reported severe 
morning low back stiffness and complained of low back 
weakness.  The veteran used oral analgesics to control 
symptoms and was involved in physical therapy that alleviated 
adverse low back symptomatology.  During flare-ups, pain was 
an eight or nine on a scale of one to ten.  These occurred 
every night and every morning and lasted 15 minutes to one 
hour.  The precipitating factor was lying prostrate and 
alleviating factors were medication and movement.  The 
additional limitation of motion or functional impairment 
during flare-ups was difficulty sleeping and movement in the 
morning.  The veteran did not require any assistive devices 
for ambulation.  He used a lumbar support brace three times a 
week.  There was no functional impairment with walking.  
Indeed, walking actually decreased pain.  The veteran 
reported pain with sitting more than an hour.  He took a 
break every five minutes.  The veteran did yard work and home 
repair but took frequent breaks.  He did not perform heavy 
lifting.  The veteran denied incapacitating episodes due to 
the spine in the previous 12 months.  Active thoracolumbar 
range of motion was as follows:

Forward flexion was from zero to 104 degrees, extension was 
from zero to 28 degrees, left lateral flexion was from zero 
to 14 degrees, right lateral flexion was from zero to 18 
degrees, left lateral rotation was from zero to 30 degrees, 
and right lateral rotation was from zero to 30 degrees.  With 
repetitive motion range of motion was from zero to 94 degrees 
of forward flexion, zero to 22 degrees of flexion, zero to 14 
degrees of left lateral flexion, zero to 16 degrees of right 
lateral flexion, and zero to 24 degrees of lateral rotation 
bilaterally.  With motion, pain was a six on a scale of one 
to ten.  With repetitive range of motion, pain was a seven on 
a scale of one to ten.  No postural abnormalities or 
ankylosis were present.  The musculature of the lumbar area 
was normal.  There was no weakened movement with repetitive 
motion.  Excessive fatigability and incoordination were not 
demonstrated.  The examiner diagnosed degenerative disc 
disease of the lumbar spine and opined that the veteran's low 
back pain mildly limited his functional ability.  The veteran 
was able to maintain sedentary employment and perform 
activities of daily living.  The examiner noted that the 
veteran seemed to have persistent low back pain rather than 
isolated incidents.  

The Board will first consider entitlement to increase under 
the provisions related to intervertebral disc syndrome.  The 
applicable provisions, 38 C.F.R. § 4.71a Diagnostic Code 5293 
(in effect between September 23, 2002 to September 25, 2003) 
and 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006) both 
pertain to intervertebral disc syndrome and are essentially 
identical.  A 20 percent evaluation is not warranted under 
these provisions because incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months have not been shown.  Indeed, in 
the year preceding the November 2006 VA spine examination, 
the veteran experienced no incapacitating episodes.  The 
evidence seems to suggest that incapacitating episodes do not 
amount to more than eight days a year, according to the 
February 2003 VA joints examination report.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent evaluation is not warranted because 
the veteran's forward flexion exceeds 60 degrees, even with 
repeated use and pain and the combined range of motion of the 
thoracolumbar spine greater than 120 degrees and no muscle 
spasm, abnormal gait or abnormal spinal contour have been 
shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2006).

The Board will now determine whether an increased rating is 
warranted under provisions in effect before September 26, 
2003 other than intervertebral disc syndrome.  The latter had 
a version in effect before September 23, 2002, but the 
veteran filed his claim after that provision was amended.

Diagnostic Code 5285 (residuals of vertebral fractures), 
Diagnostic Code 5286 (complete bony fixation of the spine), 
Diagnostic Code 5287 (cervical ankylosis), Diagnostic Code 
5288 (dorsal ankylosis), Diagnostic Code 5289 (lumbar 
ankylosis), Diagnostic Code 5290 (limitation of motion of the 
cervical spine), and Diagnostic Code 5291 (dorsal limitation 
of motion) do not apply because the veteran does not suffer 
from the disabilities to which they relate or because they 
pertain to parts of the spine not implicated herein.  
38 C.F.R. § 4.71a (effective before September 26, 2003).

Former Diagnostic Code 5292 (spine, limitation of motion of, 
lumbar) provided the following levels of disability:

40% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2006).  

The Board is of the opinion that an evaluation of 20 percent 
is not warranted under Diagnostic Code 5292 because the 
veteran's disability picture has been described as mildly 
limiting and because his thoracolumbar range of motion is 
quite extensive even with pain.

Under the criteria effective prior to September 26, 2003, 
under Diagnostic Codes 5294 (sacro-iliac injury and weakness) 
and 5295 (lumbosacral strain), a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  Sacroiliac injury and weakness or lumbosacral strain 
warranted a 20 percent rating if present with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for a sacroiliac injury and weakness manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294 and 5295 
(effective before September 26, 2003).

A 20 percent evaluation under these provisions is not 
warranted because no muscle spasm on extreme forward bending 
has been shown, and the evidence does not reflect any loss of 
lateral spine motion.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  No further 
compensation is applicable under the aforementioned 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown.  Furthermore, 
weakened movement, excess fatigability, and incoordination do 
not result in loss of range of motion greater than that set 
forth above.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected low back disability with degenerative disc 
disease has resulted in marked interference with employment 
or necessitated frequent periods of hospitalization.  The 
veteran has worked consistently, and no hospitalizations of 
any kind are evident from a review of the record.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


